DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 13 and 19 are independent claims. Claims 2-12, 14-18, and 20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 06-20-2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-20-2019 is in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0084344 (hereinafter Choi) in view of U.S. Publication No. 2017/0052551 (hereinafter Bang ) 

As per claim 1, Choi discloses an apparatus, comprising: 
a plurality of non-volatile memory dies, (memory arrays)  each of the memory dies configured to be operable in a first standby mode and in a second standby mode, (assigning one or more “memory operations” for the memory array to meet a “power budget”. ¶ [008] According to ¶s [0038]-[0040] the power consumption varies from one NAND array to another NAND array based on the memory operations scheduled for each NAND array. Alternatively, Fig. 8 also illustrates similar concept.Therefore, each NAND array is essentially operating a different power conservation mode such that is below a predetermined power budget. ) where each of the memory die draws a lower amount of current when operating the second standby mode than when operating in the first standby mode; and (As noted above, the power consumption varies from one NAND array to another NAND array based on the memory operations scheduled for each NAND array to meet a stringent power budget. Therefore, it follows for a person having ordinary skill in the art that the varying power consumption from one NAND array to another NAND array would also cause the current drawn to be different because current is directly proportional to electrical power.  
one or more control circuits connected to the plurality of memory dies, the one or more control circuits configured to: (Fig. 4 illustrates dynamic NAND OP scheduler coupled to NAND arrays) 
maintain, for each of the memory dies, a corresponding value for [power] drawn when operating in the first standby mode, and place the apparatus into a standby mode by setting one or more selected ones of the memory dies into the second standby NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not exceeded. Choi invention of maintaining the system from exceeding a predefined power budget by changing the power limits for each NAND and dynamically shifting the power consumption by controlling the number of memory operations assigned enabling each NAND to operate from one power consumption mode to another power consumption mode. )

the selected memory dies being selected based upon the corresponding value of the [power] drawn when operating in the first standby mode, and setting the others of the memory dies into the first standby mode. ((¶ [0055] states “the power monitor 804 and the power station 806 can monitor per channel and per die power consumption........  In this case, power execution control and NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ 

Choi does not distinctly disclose changing the power-operating mode of memory device based on comparison of the claimed feature of “current drawn”. 
However, Bang discloses that. I particular, Bang discloses “ a memory controller configured to determine a comparison between an idle current value of the nonvolatile memory and a reference current value and to adjust, based on the comparison, a start temperature at which the storage device begins operating speed control of the storage device. [abstract, Fig’s 5-8]) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Choi and Bang because, both references are in the same field of endeavor. Bang’s teaching of changing the operating speed of the 
As per claim 13, Choi as modified discloses a method, comprising: 
setting a memory system including a plurality memory dies into a standby mode, each of the memory dies having a first standby mode and a second standby mode that consumes current at a lower rate than the first standby mode, comprising: (choi; , assigning one or more “memory operations” for the memory array to meet a “power budget”. ¶ [008] According to ¶s [0038]-[0040] the power consumption varies from one NAND array to another NAND array based on the memory operations scheduled for each NAND array. Alternatively, Fig. 8 also illustrates similar concept. Therefore, each NAND array is essentially operating a different power conservation mode such that is below a predetermined power budget. ) where each of the memory die draws a lower amount of current when operating the second standby mode than when operating in the first standby mode; and (As noted above, the power consumption varies from one NAND array to another NAND array based on the memory operations scheduled for each NAND array to meet a stringent power budget. Therefore, it follows for a person having ordinary skill in the art that the varying power consumption from one NAND array to another NAND array would also cause the current drawn to be different because current is directly proportional to electrical power. )
maintaining, for each the memory dies, a value for an amount of  [power] drawn when in the first standby mode; (Choi; Fig. 4 illustrates dynamic NAND OP scheduler coupled to NAND arrays)
NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not exceeded. Choi invention of maintaining the system from exceeding a predefined power budget by changing the power limits for each NAND and dynamically shifting the power consumption by controlling the number of memory operations assigned enabling each NAND to operate from one power consumption mode to another power consumption mode. )
based on the comparing, selecting one or more of the memory dies to place in the second standby mode; and setting the selected memory dies into the second standby mode and setting the others of the memory dies into the first standby mode. ((¶ [0055] states “the power monitor 804 and the power station 806 can monitor per channel and per die power consumption........  In this case, power execution control and NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not exceeded. Choi invention of maintaining the system from exceeding a predefined power budget by changing the power limits for each NAND and dynamically shifting the power consumption by controlling the number of memory operations assigned enabling each NAND to operate from one power consumption mode to another power consumption mode. )
Choi does not distinctly disclose changing the power-operating mode of memory device based on comparison of the claimed feature of “current drawn”. 
However, Bang discloses that. I particular, Bang discloses the following:
comparing the value of the amount of current drawn current drawn by each of memory dies when in the first standby mode against a threshold value; “ a memory controller configured to determine a comparison between an idle current value of the nonvolatile memory and a reference current value and to adjust, based on the comparison, a start temperature at which the storage device begins operating speed control of the storage device. [abstract, Fig’s 5-8]) 


It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Choi and Bang because, both references are in the same field of endeavor. Bang’s teaching of changing the operating speed of the memory device based on idle current value comparison to a reference current value would enhance Choi's system by preventing excessive temperatures to the computer components thus improving thermal system controls. 

As per claim 19, Choi as modified discloses a solid-state device, comprising: 
a plurality of memory dies each operable in a low power standby mode and in a regular standby mode, where each of the memory dies consumes more current in the regular standby mode than in the low power standby mode; and (Choi: assigning one or more “memory operations” for the memory array to meet a “power budget”. ¶ [008] According to ¶s [0038]-[0040] the power consumption varies from one NAND array to another NAND array based on the memory operations scheduled for each NAND array. Alternatively, Fig. 8 also illustrates similar concept. Therefore, each NAND array is 
a controller connected to the plurality of memory dies, the controller configured to: ( Choi; Fig. 4 illustrates dynamic NAND OP scheduler coupled to NAND arrays)) 
concurrently set the plurality of memory dies into the low power standby mode; (¶ Choi; [0055] states “the power monitor 804 and the power station 806 can monitor per channel and per die power consumption........  In this case, power execution control and NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is 
determine a first [power] level corresponding to a combined amount of [power] consumed by the plurality of memory dies when concurrently set in the low power standby mode; (Choi; ¶ [0055] states “the power monitor 804 and the power station 806 can monitor per channel and per die power consumption........  In this case, power execution control and NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not exceeded. Choi invention of maintaining the system from exceeding a predefined power budget by changing the power limits for each NAND and dynamically shifting the power consumption by controlling the number of memory operations assigned enabling each NAND to operate from one power consumption mode to another power consumption mode. )
NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not exceeded. Choi invention of maintaining the system from exceeding a predefined power budget by changing the power limits for each NAND and dynamically shifting the power consumption by controlling the number of memory operations assigned enabling each NAND to operate from one power consumption mode to another power consumption mode. )
determining a corresponding differential [power] level from a difference of the first [power] level and the corresponding second [power] level. (Choi; ¶ [0055] states “the NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not exceeded. Choi invention of maintaining the system from exceeding a predefined power budget by changing the power limits for each NAND and dynamically shifting the power consumption by controlling the number of memory operations assigned enabling each NAND to operate from one power consumption mode to another power consumption mode. )
Choi does not distinctly disclose changing the power-operating mode of memory device based on comparison of the claimed feature of “current drawn”. 
However, Bang discloses that. I particular, Bang discloses the following:
determine a first current level corresponding to a combined amount of current consumed by the plurality of memory dies when concurrently set in the low power standby mode; “ a memory controller configured to determine a comparison between an idle current value of the nonvolatile memory and a reference current value and to adjust, 
for each of a selected one or more of the memory dies, determine a corresponding second current level corresponding to a combined amount of current consumed by the plurality of memory dies with the selected memory die set in the regular standby mode and the others of the plurality of memory dies concurrently set in the low power standby mode; and for each of the selected one or more of the memory dies, “ a memory controller configured to determine a comparison between an idle current value of the nonvolatile memory and a reference current value and to adjust, based on the comparison, a start temperature at which the storage device begins operating speed control of the storage device. [abstract, Fig’s 5-8])
determining a corresponding differential current level from a difference of the first current level and the corresponding second current level. “ a memory controller configured to determine a comparison between an idle current value of the nonvolatile memory and a reference current value and to adjust, based on the comparison, a start temperature at which the storage device begins operating speed control of the storage device. [abstract, Fig’s 5-8])

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Choi and Bang because, both references are in the same field of endeavor. Bang’s teaching of changing the operating speed of the memory device based on idle current value comparison to a reference current value 

As per claim 2, Choi as modified discloses wherein: each of memory dies comprises a ROM memory storing the corresponding value for the current drawn when operating in the first standby mode, and wherein the one or more control circuits are further configured to: read, from each of the memory dies, the corresponding value for the current drawn when operating in the first standby mode. (Bang; the idle current value may be stored in a read only memory (ROM) of the nonvolatile memory 210.  ¶ [0052] ) (Choi; Fig. 8 illustrates power command queue and power monitoring for each NAND. Additionally, as noted before, ¶ [0075] discloses “power limits”. )  
As per claim 3, Choi as modified discloses wherein the one or more control circuits are further configured to: determine, from each of the memory dies, the corresponding value for the current drawn when operating in the first standby mode. (Bang; the idle current value may be stored in a read only memory (ROM) of the nonvolatile memory 210.  ¶ [0052] ) (Choi; Fig. 8 illustrates power command queue and power monitoring for each NAND. Additionally, as noted before, ¶ [0075] discloses “power limits”. )  
As per claim 4, Choi as modified discloses wherein the one or more control circuits are further configured to: concurrently place each of the memory dies into the second standby mode; with each of the plurality of memory dies concurrently placed into the second standby mode, determine a collective current drawn by plurality of memory dies; and for each of the memory dies, determine the corresponding value for NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not exceeded. Choi invention of maintaining the system 
As per claim 5, Choi as modified discloses further comprising: one or more temperature monitors each configured to provide a temperature value (Choi; ¶ [0027, 0039], Bang; ¶ [002-009] ) to the control circuits, wherein the one or more control circuits are further configured to: maintain, for each of the memory dies, a corresponding plurality of values for current drawn when operating in the first standby mode where each of the corresponding plurality of values corresponds to a different temperature; and determine, based upon a first temperature value received from the one or more temperature values, a corresponding value of the current drawn for each of the memory dies when operating in the first standby mode at the first temperature value, wherein the selected memory dies are selected based upon the corresponding value of the current drawn when operating in the first standby mode at the first temperature value. Bang; the idle current value may be stored in a read only memory (ROM) of the nonvolatile memory 210.  ¶ [0052] Bang further discloses a memory controller configured to determine a comparison between an idle current value of the nonvolatile memory and a reference current value and to adjust, based on the comparison, a start temperature at which the storage device begins operating speed control of the storage device. [abstract, Fig’s 5-8]) (Choi; Fig. 8 illustrates power command queue and power monitoring for each NAND. Additionally, as noted before, ¶ [0075] discloses “power limits”. and ¶ [0055] states “the power monitor 804 and the power station 806 can NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not exceeded. Choi invention of maintaining the system from exceeding a predefined power budget by changing the power limits for each NAND and dynamically shifting the power consumption by controlling the number of memory operations assigned enabling each NAND to operate from one power consumption mode to another power consumption mode. )  
As per claim 6, Choi as modified discloses wherein the one or more temperature monitors include a temperature monitor formed on the one or more control circuits. (Choi; ¶ [0027, 0039], Bang; ¶ [002-009] )
As per claim 7, Choi as modified discloses wherein the one or more temperature monitors include a temperature monitor formed on each of the memory dies. (Choi; ¶ [0027, 0039], Bang; ¶ [002-009] )
As per claim 8, Choi as modified discloses wherein the one or more control circuits are further configured to: set a specified memory die into the first standby mode 
As per claim 9 , Choi as modified discloses wherein the one or more control circuit are further configured to: monitor interactions with a host to which the apparatus is connected; and place the apparatus into the standby mode based the monitoring of the interactions with the host. (Choi; dynamically rearranging the plurality of memory operations in the plurality of queues and generating rescheduled memory operations that meet the power budget for the time window; and fetching the rescheduled memory operations to the plurality of memory arrays. [abstract] )
As per claim 10, Choi as modified discloses wherein the one or more control circuits are further configured to: place the apparatus into the standby mode in respond a command received from a host to which the apparatus is connected. (Choi; According to one embodiment, a memory device includes a plurality of memory arrays, a memory channel configured to receive a plurality of memory operations for the plurality of memory arrays from a host computer; ¶ [0009]) (bang, test apparatus; Fig 1) 
As per claim 11, Choi as modified discloses wherein the one or more control circuits are further configured to: take the apparatus out of the standby mode in respond a command received from a host to which the apparatus is connected, wherein each of memory dies placed into the second standby mode are maintained in the second 
As per claim 12, Choi as modified discloses wherein each of memory dies placed into the second standby mode are maintained in the second standby mode unless receiving a chip enable signal. (Choi; Fig’s 4, 8 illustrate power limit commands), (Bang’ control signal or CMD ¶ [0089] and (Choi; “dynamically rearranging the plurality of memory operations in the plurality of queues and generating rescheduled memory operations that meet the power budget for the time window; and fetching the rescheduled memory operations to the plurality of memory arrays”. [abstract] and “According to one embodiment, a memory device includes a plurality of memory arrays, a memory channel configured to receive a plurality of memory operations for the plurality of memory arrays from a host computer”; ¶ [0009]))
As per claim 14, Choi as modified discloses further comprising: subsequent to setting a memory system into a standby mode, receiving a command to access a first of the memory dies set into the second standby mode; and in response to the command, taking the first memory die out of the second standby mode while maintaining in the second standby node others of the memory dies set into the second standby mode. (Choi; Fig’s 4, 8 illustrate power limit commands), (Bang’ control signal or CMD ¶ [0089] 
As per claim 15, Choi as modified discloses wherein: comparing the amount of current drawn current drawn by each of memory dies when in the first standby mode against a threshold value comprises individually comparing the amount of current drawn current drawn by each of memory dies when in the first standby mode against the threshold value. (Choi; ((¶ [0055] states “the power monitor 804 and the power station 806 can monitor per channel and per die power consumption........  In this case, power execution control and NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is 
As per claim 16, Choi as modified discloses further comprising: determining, for each the memory dies, the value for the amount of current drawn when in the first standby mode. (Choi; ((¶ [0055] states “the power monitor 804 and the power station 806 can monitor per channel and per die power consumption........  In this case, power execution control and NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such 
As per claim 17, Choi as modified discloses further comprising: monitoring by the memory system of a host device connected to the memory system, the memory system setting itself into the standby mode in response to the monitoring. (Choi; ((¶ [0055] states “the power monitor 804 and the power station 806 can monitor per channel and per die power consumption........  In this case, power execution control and NAND operation scheduling can be performed based on the knowledge of power consumption per channel and per die.” Moreover, ¶ [0075] states that the system is configured to further “include receiving a power limit command associated with the power budget via the memory channel.” ¶ [0079] further discloses how a power budget is implemented by “grouping power consumption in each of the time windows based on types of the memory operations; and determining a total power consumption for each of the time windows based on the power consumption of the plurality of memory arrays.” It is therefore seen for a PHOSITA that each NAND array is assigned with a power limit by controlling the scheduling of memory operations such that the total power budget is not 


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Patent No. 9,746,383 by Hsu et al. which discloses the invention directed to a  memory devices provide for reduced power consumption and better thermal management through enhanced memory throttling.  In one embodiment a memory unit includes a memory device and a temperature measurement module coupled to the memory device.  The temperature measurement device measures the internal temperature of the memory device.  Memory throttling can therefore be implemented based on more accurate measurements and with a much shorter response time. 




Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner

Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov